DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,419,211. Although the claims at issue are not identical, they are not patentably distinct from each other because:	
Claims 1-20 of the current application ‘791 recite similar limitations to that of claims 1-20 of ‘211, such as generating and transmitting set of encryption keys where an encryption key is select from the set of encryption keys by a hash from the hash algorithm and transmitting the encryption keys enabling communication between nodes. Thus, it would have been obvious for one of ordinary skill in the art at time of the claimed invention of ‘791 to disclose a broad variation to the claimed invention of ‘211 as both have similar functionalities and end result. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, et al. [US 20150156184] in view of Riedl [US 20090161866].
Claim 1:	Tucker teach a method comprising: 
generating, by a first edge device over a network [Tucker: para 0033; one or both nodes 12, 14 may be a router configured to route communications transmitted by one entity to another entity of system 10. See below for a mapping to devices to the respective claimed devices], a first set of encryption keys; [Tucker: para 0006; A key, e.g., an authentication key, an encryption key for encrypting data, a decryption key for decrypting data, or any combination thereof, may be generated based on the detectable output of the component. Also Tucker: para 0057, 0064; controller 20 (of node 12) may generate and store different keys] 
transmitting, by the first edge device, the first set of encryption keys and a hash algorithm to a controller [Tucker: para 0134, 0144; Key generation module 74 is configured to output a transformed value (of component 22), where the transformed value output is key 86 which may be used for authentication, encryption/decryption, or both. The transformed value is combined with a master key using any suitable combination function (e.g., a hash function, a cryptographic function, and the like), and the result of this combination is used by controller 20 as the key. See also Tucker: para 0239; the controller of router 180 may forward information stream 190 onto server 184 via link 194. The “controller” can broadly be the server 184] **to cause the controller to apply the hash algorithm to select a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm [**as rejected under a secondary reference, discussion below] and transmit the first encryption key to a second edge device, the first encryption key enabling communication between the first edge device and the second edge device; [Tucker: 0100; controller 20 of first node 12 may transmit the first key to second node 14 via the respective communication modules 28, 48. Controller 40 of second node 14 may receive the first key from node 12 and may authenticate first node 12 by at least comparing the first and second keys]
receiving, by the first edge device, a second encryption key from a second set of encryption keys generated by the second edge device, the second encryption key enabling the communication between the first edge device and the second edge device [Tucker: 0089; the output of components 22, 42 may change over time, such that controllers 20, 40 may generate different keys at different times, depending on the output of the respective components 22, 42 with which the key is generated. Tucker: para 0095; controller 40 of second node 14 may generate a second key based on the output of component 42 generated by component 42. Under the control of controller 40, communication module 48 may transmit the second key to node 12], wherein the first edge device, the second edge device and the controller are different. [Tucker: para 0235]
Tucker discloses nodes 12, 14 may be a router configured to route communications transmitted by one entity to another entity of system 10 [Tucker: para 0033]. For example, the first node 12 comprises controller 20, component 22 [Tucker: para 0039] and circuit 72 is with respect to controller 20 [Tucker: para 0130]. The “edge device” can be given the broadest reasonable interpretation (BRI) as a router, switch, and amongst other known as edge technology. Thus, the “edge device” may be referred herein by Tucker as a router. As such, the “first edge device” refers to router 180 or node 12 (controller 20) and the “second edge device” refers to router 182 or node 14 (controller 40) per se.  See Tucker: para 0084; Each of the nodes 12, 14 of system 10 includes component 22, 42, and each controller 20, 40 generates a key. The key generated by controller 20 (of node 12 or “first edge device”) is referred to as a "first key" and the key generated by controller 40 (of node 14 or “second edge device”) is referred to as a "second key". Examiner notes that by labeling nodes 12 and 14 to the respective first and second edge devices does not alienate or solely conform to any specific order since any node/router may be the first or second edge device per se as long as they perform similar functionalities according to the claimed invention.
Tucker discusses key generation module 74 is configured to output a transformed value (of component 22), where the transformed value output is key 86 which may be used for authentication, encryption/decryption, or both. The transformed value is combined with a master key using any suitable combination function (e.g., a hash function, a cryptographic function, and the like), and the result of this combination is used by controller 20 as the key [Tucker: para 0134]. However, Tucker did not clearly apply a hash algorithm to select an encryption key; in terms of the limitation “to apply the hash algorithm to select  a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm”.
Riedl teach the present invention that allows a form of "Silent Key Encryption" which in this case means that time is used by both parties to simultaneously select or generate the same encryption key from a very large set of pre-stored numbers using only the time and a method known only to the two encrypting parties. No key has to be passed between the parties for any one transaction. Ideally, the method used by both parties to select the key from the set of pre-stored numbers is different in most if not all key selection events by employing different Hashing Algorithms. This provides "cryptographic depth" as the use of the same method each time could potentially simplify the task of any code-breaker [Riedl: 0049]. Riedl further discloses a Message Entry Hashing Algorithm is defined as a mathematical formula that is used to choose the encryption key starting at the point reached in the One-Time Pad at the desired start of the encrypted transaction or some agreed relative time to that [Riedl: 0080]. The combination of the synchronised agreed Start Time, for the encrypted session, and the Message Entry Hashing Algorithm are used to select or generate an encryption key [Riedl: 0081]. Accordingly, Riedl obviously suggest “apply the hash algorithm to select  a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm” by the method used by both parties to select the key from the set of pre-stored numbers is different in most if not all key selection events by employing different Hashing Algorithms [Riedl: 0049] which suggests the ability to select an (first) encryption key [Riedl: 0080] from a set of encryption keys since the method implies from the set of pre-stored numbers of the involved devices/parties per se. Thus, motivation to “apply the hash algorithm to select a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm”, for the reason to provide "cryptographic depth" by employing different hashing algorithms [Riedl: 0049].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Riedl with Tucker to teach utility to “apply the hash algorithm to select a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm”, for the reason to provide "cryptographic depth" by employing different hashing algorithms [Riedl: 0049].
Claim 2:  See Tucker: para 0089, 0095; discusses the method of claim 1, further comprising: sending, by the second edge device, the second encryption key to the first edge device via the controller.
Claim 3:  See Ref1: para 0134, 0144; discusses the method of claim 1, further comprising: generating, by the first edge device, the hash algorithm; and transmitting, by the first edge device, the hash algorithm to the controller.	
Claim 4:  See Tucker: para 0074; discusses the method of claim 1, wherein the encryption key and the second encryption key form a pairwise key pair.
Claim 5:  See Tucker: para 0086, 0100; discusses the method of claim 4, further comprising: determining by the first node, each encryption key assigned by the controller to other nodes in a network for communications using pairwise keys of the first set of encryption keys.
Claim 6:  See Ref1: para 0134; discusses the method of claim 5, wherein the determining performed by the first edge device is based on the hash algorithm.
Claim 7:  See Tucker: para 0095; discusses the method of claim 4, wherein for communications from the first edge device to the second node, the first edge device encrypts the communications using the second encryption key generated by the second edge device.
Claim 8:  See Ref1: para 0102, 0108 [ability to use first and second key for encryption and other example of second node unable to match with first key suggests utility of the first key for data encryption upon a match]; discusses the method of claim 4, wherein for communications from the second edge device to the first node, the second edge device encrypts the communications using the first encryption key.
Claim 9:  See Tucker: para 0106; discusses the method of claim 1, further comprising: notifying, via a notification generated by the controller, the first edge device if the encryption key is selected for two different edge devices.
Claim 10:  See Tucker: para 0102, 0134; discusses the method of claim 9, further comprising: generating, by the first edge device in response to the notification, another hash algorithm for the controller, or a set of new keys and another hash algorithm for the controller.
Claim 11:  See Tucker: para 0057, 0064 [greater is relative as to the non-specified amount, thus, maybe plurality of keys greater than the two specified nodes 12 and 14]; discusses the method of claim 1, wherein a number of keys in the first set of encryption keys is greater than a number edge devices in a network that includes the first edge device.
Claim 12:	Tucker teach a computer network comprising: 
a first node configured to: 
generate a first set of encryption keys, [Tucker: para 0006; A key, e.g., an authentication key, an encryption key for encrypting data, a decryption key for decrypting data, or any combination thereof, may be generated based on the detectable output of the component. Also Tucker: para 0057, 0064; controller 20 (of node 12) may generate and store different keys]
transmit, over the network, the first set of encryption keys and a hash algorithm to a controller [Tucker: para 0134, 0144; Key generation module 74 is configured to output a transformed value (of component 22), where the transformed value output is key 86 which may be used for authentication, encryption/decryption, or both. The transformed value is combined with a master key using any suitable combination function (e.g., a hash function, a cryptographic function, and the like), and the result of this combination is used by controller 20 as the key. See also Tucker: para 0239; the controller of router 180 may forward information stream 190 onto server 184 via link 194] ** to cause the controller to apply the hash algorithm to select first encryption key from the first set of encryption keys by a hash from applying the hash algorithm [**as rejected under a secondary reference, discussion below] and transmit the first encryption key to a second edge device, and [Tucker: 0100; controller 20 of first node 12 may transmit the first key to second node 14 via the respective communication modules 28, 48. Controller 40 of second node 14 may receive the first key from node 12 and may authenticate first node 12 by at least comparing the first and second keys] 
receive a second encryption key from a second set of encryption keys generated by the second edge device, the second encryption key enabling communication between the first edge device and the second edge device [Tucker: 0089; the output of components 22, 42 may change over time, such that controllers 20, 40 may generate different keys at different times, depending on the output of the respective components 22, 42 with which the key is generated. Tucker: para 0095; controller 40 of second node 14 may generate a second key based on the output of component 42 generated by component 42. Under the control of controller 40, communication module 48 may transmit the second key to node 12], wherein the first edge device, the second edge device and the controller are different.  [Tucker: para 0235]
Tucker discloses nodes 12, 14 may be a router configured to route communications transmitted by one entity to another entity of system 10 [Tucker: para 0033]. For example, the first node 12 comprises controller 20, component 22 [Tucker: para 0039] and circuit 72 is with respect to controller 20 [Tucker: para 0130]. The “edge device” can be given the broadest reasonable interpretation (BRI) as a router, switch, and amongst other known as edge technology. Thus, the “edge device” may be referred herein by Tucker as a router. As such, the “first edge device” refers to router 180 or node 12 (controller 20) and the “second edge device” refers to router 182 or node 14 (controller 40) per se.  See Tucker: para 0084; Each of the nodes 12, 14 of system 10 includes component 22, 42, and each controller 20, 40 generates a key. The key generated by controller 20 (of node 12 or “first edge device”) is referred to as a "first key" and the key generated by controller 40 (of node 14 or “second edge device”) is referred to as a "second key". Examiner notes that by labeling nodes 12 and 14 to the respective first and second edge devices does not alienate or solely conform to any specific order since any node/router may be the first or second edge device per se as long as they perform similar functionalities according to the claimed invention.
Tucker discusses key generation module 74 is configured to output a transformed value (of component 22), where the transformed value output is key 86 which may be used for authentication, encryption/decryption, or both. The transformed value is combined with a master key using any suitable combination function (e.g., a hash function, a cryptographic function, and the like), and the result of this combination is used by controller 20 as the key [Tucker: para 0134]. However, Tucker did not clearly apply a hash algorithm to select an encryption key; in terms of the limitation “to apply the hash algorithm to select  a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm”.
Riedl teach the present invention that allows a form of "Silent Key Encryption" which in this case means that time is used by both parties to simultaneously select or generate the same encryption key from a very large set of pre-stored numbers using only the time and a method known only to the two encrypting parties. No key has to be passed between the parties for any one transaction. Ideally, the method used by both parties to select the key from the set of pre-stored numbers is different in most if not all key selection events by employing different Hashing Algorithms. This provides "cryptographic depth" as the use of the same method each time could potentially simplify the task of any code-breaker [Riedl: 0049]. Riedl further discloses A Message Entry Hashing Algorithm is defined as a mathematical formula that is used to choose the encryption key starting at the point reached in the One-Time Pad at the desired start of the encrypted transaction or some agreed relative time to that [Riedl: 0080]. The combination of the synchronised agreed Start Time, for the encrypted session, and the Message Entry Hashing Algorithm are used to select or generate an encryption key [Riedl: 0081]. Accordingly, Riedl obviously suggest “apply the hash algorithm to select  a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm” by the method used by both parties to select the key from the set of pre-stored numbers is different in most if not all key selection events by employing different Hashing Algorithms [Riedl: 0049] which suggests the ability to select an (first) encryption key [Riedl: 0080] from a set of encryption keys since the method implies from the set of pre-stored numbers of the involved devices/parties per se. Thus, motivation to “apply the hash algorithm to select a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm”, for the reason to provide "cryptographic depth" by employing different hashing algorithms [Riedl: 0049].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Riedl with Tucker to teach utility to “apply the hash algorithm to select a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm”, for the reason to provide "cryptographic depth" by employing different hashing algorithms [Riedl: 0049].
Claim 13:  See Tucker: para 0134; discusses the computer network of claim 12, wherein the first edge device is further configured to generate the hash algorithm.
Claim 14:  Tucker: para 0134, 0144; discusses the computer network of claim 13, wherein the first edge device is further configured to transmit the hash algorithm to the controller.
Claim 15:  See Tucker: para 0074; discusses the computer network of claim 12, wherein the first encryption key and the second encryption key form a pairwise key pair.
Claim 16:  See Tucker: para 0086, 0100; discusses the computer network of claim 15, wherein the first edge device is further configured to determine each encryption key assigned by the controller to other edge devices in the network for communications using pairwise keys of the first set of encryption keys.
Claim 17:  See Tucker: para 0134; discusses the computer network of claim 16, wherein determining performed by the first edge device is based on a hash algorithm.
Claim 18:  See Tucker: para 0095; discusses the computer network of claim 15, wherein for communications from the first edge device to the second edge device, the first edge device is further configured to encrypt the communications using the second encryption key generated by the second edge device.
Claim 19:  See Tucker: para 0102, 0108 [ability to use first and second key for encryption and other example of second node unable to match with first key suggests utility of the first key for data encryption upon a match]; discusses the computer network of claim 15, wherein for communications from the second edge device to the first edge device, the second edge device is further configured to encrypt the communications using the first encryption key assigned to it by the controller.
Claim 20:  See Tucker: para 0097, 0102; discusses the computer network of claim 12, wherein the controller is further configured to notify the first edge device if the first encryption key is selected for two different edge devices.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435